Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 1 of 32 PageID: 1




                                UNITED STATES DISTRICT COURT
                                       OF NEW JERSEY

WILLIE JUNIOUS,                                   )    Case No.
                                                  )
         Plaintiff,                               ) DEMAND FOR JURY TRIAL
                                                  )
vs.                                               )
                                                  )
COOK INCORPORATED;                                )
                                                  )
COOK MEDICAL, LLC. and                            )
WILLIAM COOK EUROPE, APS,                         )
                                                  )
         Defendants,                              )

                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff WILLIE JUNIOUS, by and through his undersigned attorney,

      and files this, Complaint for Damages and Demand for Jury Trial, against Defendants COOK

      INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS

      (collectively the “Defendants”) and alleges the following:

           1.         This is an action for damages relating to Defendants’ development, testing,

      assembling, manufacture, packaging, labeling, preparing, distribution, marketing, supplying,

      and/or selling the defective product sold under the name “inferior vena cava filter”

      (hereinafter “IVC filter”).

                                             THE PARTIES

           2.         Plaintiff WILLIE JUNIOUS, (“Plaintiff”) at all times relevant to this action is a

      citizen of and resides in Orange (Essex County), New Jersey.

           3.         Defendant Cook Incorporated is an Indiana Corporation with a principal place

      of business located at 750 Daniels Way, Bloomington, Indiana 47404. The registered agent




                                                     1
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 2 of 32 PageID: 2




   for Cook Medical Incorporated is Corporation Service Company, 135 North New Jersey St.,

   Suite 1610, Indianapolis, IN 46204. Defendant Cook Incorporated is a citizen of Indiana.

       4.       Defendant Cook Incorporated is the parent company of Defendant Cook

   Medical LLC (f/k/a Cook Medical Incorporated). Defendant Cook Medical LLC is an

   Indiana Corporation with a principal place of business located at 400 Daniels Way,

   Bloomington, Indiana 47404. The registered agent for Cook Medical LLC is Corporation

   Service Company, 135 North New Jersey St., Suite1610, Indianapolis, IN 46204. Cook

   Medical LLC’s members and principals are residents and citizens of Indiana.

       5.      Defendant William Cook Europe APS is a foreign corporation with its principal

   place of business located at Sandet 6, Bjaeverskov, Denmark and regularly conducts

   business in the State of North Carolina and is authorized to do so. Defendant also carried on

   solicitations or service activities in the state of Indiana. Defendant is both incorporated in

   and has its principal place of business in Denmark.

       6.      Hereinafter, each of the above Defendants shall be collectively referred to as

   "Cook."

       7.      At all times alleged herein, Defendants Cook include and included any and all

   parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and

   organizational units of any kind, their predecessors, successors and assigns and their

   officers, directors, employees, agents, representatives and any and all other persons acting

   on their behalf.

       8.      Cook develops, manufactures, sells and distributes medical devices for use in

   various medical applications including endovascular cardiology, and surgical products

   throughout the United States and around the world. Cook’s products include the Cook



                                                2
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 3 of 32 PageID: 3




   Günther Tulip Vena Cava Filter, which is used for the prevention of recurrent pulmonary

   embolism via placement in the vena cava.

       9.      This Court has jurisdiction over the subject matter of this action and the parties.

   This Court is also the proper venue for this action.

                         STATEMENT OF VENUE AND JURISDICTION

       10.     This cause of action is brought pursuant to diversity of citizenship between the

   parties, 28 USCA, Section 1332, with the controversy exceeding Seventy-Five Thousand

   Dollars ($75,000.00).

       11.     Venue is proper in this Court as a substantial part of the events or omissions

   giving rise to the claim occurred in Orange, New Jersey and the Defendants regularly

   conduct business in this District.

                                   FACTUAL BACKGROUND

       12.     Defendants designed, researched, developed, manufactured, tested, marketed,

   advertised, promoted, distributed, and sell products such as IVC filters that are sold to and

   marketed as a temporary/retrievable device to prevent, among other things, recurrent

   pulmonary embolism via placement in the vena cava. One such Defendants’ product, the

   Cook Günther Tulip Vena Cava Filter, is introduced into the vena cava via an 8.5 French

   coaxial introducer sheath system.
                                         ®
       13.     The Cook Günther Tulip Vena Cava Filter Set is collectively referred to herein

   as the Cook Filter.

       14.     Defendants sought Food and Drug Administration (“FDA”) approval to market

   the Cook Filter device and/or its components under Section 510(k) of the Medical Device

   Amendment.


                                               3
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 4 of 32 PageID: 4




       15.     On or about October 18, 2000, Defendants obtained Food and Drug

   Administration (“FDA”) approval to market the Cook Filter device and/or its components

   under section 510(k) of the Medical Device Amendment.

       16.     Section 510(k) allows marketing of medical devices if the device is deemed

   substantially equivalent to other legally marketed predicate devices without formal review

   for the safety or efficacy of the said device.

       17.     An IVC filter, like the Cook Filter, is a device designed to filter blood clots

   (called “thrombi”) that would otherwise travel from the lower portions of the body to the

   heart and lungs. IVC filters may be designed to be implanted, either temporarily or

   permanently, within the vena cava.

       18.     The inferior vena cava is a vein that returns blood to the heart from the lower

   portion of the body. In certain people, and for various reasons, thrombi travel from vessels

   in the legs and pelvis, through the vena cava into the lungs. Often these thrombi develop in

   the deep leg veins. The thrombi are called “deep vein thrombosis” or DVT. Once the

   thrombi reach the lungs they are considered “pulmonary emboli” or PE.

       19.     An IVC filter, like the Cook Filter, is designed to prevent thromboembolic

   events by filtering or preventing blood clots/thrombi from traveling to the heart and/or

   lungs.
                                          ®
       20.     The Cook Günther Tulip Vena Cava Filter is a retrievable filter.
                                          ®
       21.     The Cook Gunther Tulip Filter has a top hook and (4) anchoring struts for

   fixation and on each strut, it has a “flower” formation that is shorter than the strut where a

   wire piece branches out on each side of the strut forming an overall “flower” type formation

   on each strut.


                                                    4
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 5 of 32 PageID: 5




          22.      On or about February 9, 2010 Plaintiff was implanted with a Cook Günther
           ®
     Tulip Vena Cava Filter at University Hospital, located in Newark, New Jersey, after being

     diagnosed with a lower extremity deep venous thrombosis and pulmonary embolism.

          23.      On or about July 1, 2019, Plaintiff had a CT of his abdomen and pelvis

     reviewed, which revealed that the Cook Filter had tines extending 10 mm outside the cava

     wall, abutting the aorta and other tines of the filter extending 8mm outside the cava wall.

          24.      On July 19, 2019, another study published in the New England Journal of

     Medicine, of the effectiveness of all retrievable filters was conducted concerning 240

     severely injured patients, the study concluded that placement of vena cava filters after major

     trauma did not result in a lower incident rate of pulmonary embolism than those who did

     not have a filter implanted.

          25.      The study used both Cook and Bard IVC filters, 117 patients received Bard

     Denali filters, and 5 received Cook retrievable filters. The study was published with its

     results, including the following:

                      An entrapped thrombus was found within the filter in almost 5% of the
                       patients

                      Placement of the filter (within 72 hours after injury) did not result in a lower

                       rate of pulmonary embolisms or death at 90 days which again is the very

                       condition Bard told the FDA, physicians, and the public its filters were

                       designed to prevent including the G2 and Meridian filter.

          26.      Early prophylactic placement of a vena cava filter after major trauma did not

     result in a lower incidence of symptomatic pulmonary embolism or death at 90 days than no

     placement of a filter.1

1
 Kwok M. Ho, Ph.D., Sudhakar Rao, F.R.A.C.S., Stephen Honeybul, F.R.A.C.S., Rene Zellweger, F.R.A.C.S., Bradley
Wibrow, F.C.I.C.M., Jeffrey Lipman, F.C.I.C.M., Anthony Holley, F.C.I.C.M., Alan Kop, Ph.D., Elizabeth Geelhoed,

                                                       5
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 6 of 32 PageID: 6




           27.      The Gunther Tulip is manufactured by Cook Incorporated et al. and is an example

     of a retrievable filter.

           28.      Plaintiff is at risk for future Cook Filter fractures, migrations, perforations, and

     tilting, as well as future recurrent DVT and/or pulmonary embolism. He faces numerous

     health risks, including the risk of death. For the rest of Plaintiff’s life, he will require on-

     going monitoring of his condition.

           29.      At all times relevant hereto the Cook Filter was widely advertised and promoted

     by the Defendants as a safe and effective treatment for prevention of recurrent pulmonary

     embolism via placement in the vena cava.

           30.      At all times relevant hereto, Defendants knew its Cook Filter was defective and

     knew that defect was attributable to the design’s potential to obstruct normal vena caval

     blood flow.

           31.      The Defendants failed to disclose to physicians, patients, or Plaintiff that their

     Cook Filter could cause an increased right of post-implantation thrombosis, including acute

     DVT, or that removal of the device within a short time period is necessary to prevent the

     device from becoming irretrievable.

           32.      At all times relevant hereto, the Defendants continued to promote the Cook

     Filter as safe and effective even though the clinical trials that had been performed were not

     adequate to support long or short term efficacy.

           33.      The Defendants concealed the known risks and failed to warn of known or

     scientifically knowable dangers and risks associated with the Cook Filter, as aforesaid.




Ph.D., Tomas Corcoran, F.C.I.C.M., Philip Misur, F.R.A.N.Z.C.R., Cyrus Edibam, F.C.I.C.M., “A Multicenter Trial of
Vena Cava Filters in Severely Injured Patients” N Engl J Med 381:328‐337 (2019).

                                                          6
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 7 of 32 PageID: 7




       34.     At all times relevant hereto the Defendants failed to provide sufficient warnings

   and instructions that would have put the Plaintiff and the general public on notice of the

   dangers and adverse effects caused by implantation of the Cook Filter, including, but not

   limited to the design’s potential to create a risk of post-implantation thrombotic events due

   to obstruction of vena caval blood flow.

       35.     The Cook Filter was designed, manufactured, distributed, sold and/or supplied

   by the Defendants, and was marketed while defective due to the inadequate warnings,

   instructions, labeling, and/or inadequate testing in light of Defendants’ knowledge of the

   products failure and serious adverse events.

       36.     That at all times relevant hereto, the officers and/or directors of the Defendants

   named herein participated in, authorized and/or directed the production and promotion of

   the aforementioned products when they knew or should have known of the hazardous and

   dangerous propensities of the said products, and thereby actively participated in the tortuous

   conduct that resulted in the injuries suffered by the Plaintiff.

                                FRAUDULENT CONCEALMENT

       37.     Any applicable statutes of limitation have been tolled by the knowing and active

   concealment and denial of material facts known by Defendants when they had a duty to

   disclose those facts. They have kept Plaintiff ignorant of vital information essential to the

   pursuit of his claims, without any fault or lack of diligence on Plaintiff’s part, for the

   purpose of obtaining delay on Plaintiff’s part in filing on their causes of action. Defendants’

   fraudulent concealment did result in such delay.




                                                 7
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 8 of 32 PageID: 8




        38.     Defendants are estopped from relying on the statute of limitations defense

   because Defendants failed to timely disclose, among other things, facts evidencing the

   defective and unreasonably dangerous nature of the Cook Günther Tulip Vena Cava Filter.

        39.     The Defendants are and were under a continuing duty to disclose the true

   character, quality and nature of the device that was implanted in Plaintiff, but instead they

   concealed them. Defendants’ conduct, as described in this complaint, amounts to conduct

   purposely committed, which Defendants must have realized was dangerous, heedless and

   reckless, without regard to the consequences or the rights and safety of Plaintiff.

        40.     Defendants expressly and impliedly warranted that the Cook IVC Filter was a

   permanent lifetime implant and downplayed the risks associated with migration, perforation,

   tilt, fracture and other risks relied upon by the Plaintiff to his detriment.

                               CORPORATE/VICARIOUS LIABILITY

        41.     At all times herein mentioned, each of the Defendants was the agent, servant,

   partner, aider and abettor, co-conspirator and/or joint venturer of each of the other

   Defendants herein and was at all times operating and acting within the purpose and scope of

   said agency, service, employment, partnership, conspiracy and/or joint venture and rendered

   substantial assistance and encouragement to the other Defendants, knowing that their

   collective conduct constituted a breach of duty owed to the Plaintiff.

        42.     There exists and, at all times herein mentioned, there existed a unity of interest

   in ownership between certain Defendants and other certain Defendants such that any

   individuality and separateness between the certain Defendants has ceased and these

   Defendants are the alter ego of the other certain Defendants and exerted control over those

   Defendants. Adherence to the fiction of the separate existence of these certain Defendants



                                                 8
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 9 of 32 PageID: 9




   as entities distinct from other certain Defendants will permit an abuse of the corporate

   privilege and would sanction a fraud and/or would promote injustice.

        43.     At all times herein mentioned, Defendants, and each of them, were engaged in

   the business of, or were successors in interest to, entities engaged in the business of

   researching, designing, formulating, compounding, testing, manufacturing, producing,

   processing, assembling, inspecting, distributing, marketing, labeling, promoting, packaging,

   prescribing and/or advertising for sale, and selling products for use by the Plaintiff. As

   such, each Defendant is individually, as well as jointly and severally, liable to the Plaintiff

   for Plaintiff’s damages.

        44.     At all times herein mentioned, the officers and/or directors of the Defendants

   named herein participated in, authorized and/or directed the production and promotion of the

   aforementioned products when they knew, or with the exercise of reasonable care and

   diligence should have known, of the hazards and dangerous propensities of said products,

   and thereby actively participated in the tortious conduct that resulted in the injuries suffered

   by the Plaintiff.

                         COUNT ONE: VIOLATIONS OF NEW JERSEY’S

                                     (N.J.S.A., 2A: 58C-1-11, et seq.)

        45.     Plaintiff repeats and re-alleges paragraphs 12-44 and incorporates each

   allegation into this Count, as if set forth at length, in its entirety.

        46.     At all times relevant to this cause of action, the Defendants COOK

   INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS, were

   in the business of designing, developing, manufacturing, marketing and selling sophisticated

   medical devices, including the Cook Filter.



                                                   9
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 10 of 32 PageID: 10




        47.     At all times relevant hereto, the Defendants COOK INCORPORATED, COOK

    MEDICAL LLC, and WILLIAM COOK EUROPE APS, were under a duty to act

    reasonably to design, develop, manufacture, market and sell a product that did not present a

    risk of harm or injury to the Plaintiff and to those people receiving the Cook Filter.

        48.     At the time of manufacture and sale of the Cook Filter, the Defendants COOK

    INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS, knew

    or reasonably should have known the Cook Filter:

                a.    Was designed and manufactured in such a manner so as to present an

                      unreasonable risk of fracture of portions of the device;

                b.    Was designed and manufactured so as to present an unreasonable risk of

                      migration of the device and/or portions of the device;

                c.    Was designed and manufactured to have unreasonable and insufficient

                      strength or structural integrity to withstand normal placement within the

                      human body;

                d.    Was designed and manufactured so as to present an unreasonable risk of

                      perforation and damage to the vena cava wall;

                e.    Was designed and manufactured so as to present an unreasonable risk of

                      post-placement thrombotic events; and/or

                f.    Was designed and manufactured so as to present an unreasonable risk of

                      irretrievability after a certain short indwelling period.

       49.      Despite the aforementioned duty on the part of the Defendants COOK

    INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS, they

    committed one or more breaches of their duty of reasonable care and were negligent in:



                                                10
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 11 of 32 PageID: 11




                a.   Unreasonably and carelessly failing to properly warn of the dangers and

                     risks of harm associated with the Cook Filter, specifically its incidents

                     fracture, migration, perforation, post-placement thrombosis,

                     irretrievability, and other failure;

                b.   Unreasonably and carelessly manufactured a product that was insufficient

                     in strength or structural integrity to withstand the foreseeable use of

                     normal placement within the human body;

                c.   Unreasonably and carelessly designed a product that was insufficient in

                     strength or structural integrity to withstand the foreseeable use of normal

                     placement within the human body;

                d.   Unreasonably and carelessly designed a product that increased the risk of

                     further thrombosis or exacerbation of thrombotic events; and

                e.   Unreasonably and carelessly designed a product that presented a risk of

                     harm to the Plaintiff and others similarly situated in that it was prone to

                     fail and/or cause other serious complications.

       50.      Defendants designed, set specifications, manufactured, prepared, compounded,

   assembled, processed, marketed, labeled, distributed, and sold the Cook Filter, including the

   one implanted into Plaintiff, into the stream of commerce and in the course of same, directly

   advertised and marketed the device to consumers or persons responsible for consumers.

       51.      Defendants knew or should have known the device presented an unreasonable

   danger to users of the product when put to its intended and reasonably anticipated use.

   Specifically, Defendants knew or should have known at the time they manufactured, labeled,




                                                11
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 12 of 32 PageID: 12




   distributed and sold the Cook Filter, which was implanted in Plaintiff, that the filter posed a

   significant risk of device failure.

        52.      Therefore, Defendants had a duty to warn of the risk of harm associated with the

   use of the device and to provide adequate instructions on the safe and proper use of the

   device. Defendants further had a duty to warn of dangers and proper safety instructions that

   it became aware of even after the device was distributed and implanted in Plaintiff.

        53.      Despite this duty, Defendants failed to adequately warn of material facts

   regarding the safety and efficacy of the Cook Filter, and further failed to adequately provide

   instructions on the safe and proper use of the device.

        54.      No health care provider, including Plaintiff’s, or Plaintiff would have used the

   device in the manner directed, had those facts been made known to the prescribing healthcare

   providers and/or ultimate users of the device.

        55.      The health risks associated with the device as described herein are of such a

   nature that ordinary consumers would not have readily recognized the potential harm.

        56.      Plaintiff and Plaintiff’s health care providers used the device in a normal,

   customary, intended, and foreseeable manner, namely as a surgically implanted device used

   to prevent pulmonary embolisms.

        57.      Therefore, the Cook Filter implanted in Plaintiff was defective and

   unreasonably dangerous at the time of release into the stream of commerce due to inadequate

   warnings, labeling and/or instructions accompanying the product.

        58.      The Cook Filter implanted in Plaintiff was in the same condition as when it was

   manufactured, inspected, marketed, labeled, promoted, distributed and sold by Defendants.




                                                12
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 13 of 32 PageID: 13




       59.        As a direct and proximate result of Defendants’ lack of sufficient warning

   and/or instructions, Plaintiff has suffered and will continue to suffer serious physical injuries,

   pain and suffering, mental anguish, medical expenses, economic loss, loss of enjoyment of

   life, disability, and other losses, in an amount to be determined at trial.

       60.        At all times relevant to this action, Defendants developed, tested, designed,

   manufactured, inspected, labeled, promoted, distributed and sold into the stream of

   commerce the Cook Filter, including the one implanted in Plaintiff.

       61.        The Cook Filter was expected to, and did, reach its intended consumers without

   substantial change in the condition in which it was in when it left Defendants’ possession. In

   the alternative, any changes that were made to Cook Filter implanted in Plaintiff were

   reasonably foreseeable to Defendants.

       62.        The Cook Filter implanted in Plaintiff was defective in design because it failed

   to perform as safely as persons who ordinarily use the product would have expected at the

   time of use.

       63.        The Cook Filter implanted in Plaintiff was defective in design, in that its risks of

   harm exceeded its claimed benefits.

       64.        The Defendants knew that safer alternative designs were available and would

   have prevented or significantly reduced the risk of the injury presented by Cook Filter and it

   was economically and technologically feasible at the time the filter left the control of the

   Defendants to prevent or reduce the risk of such a such a dangerous event by application of

   existing, reasonably achievable, scientific knowledge.

       65.        Plaintiff and Plaintiff’s health care providers used the Cook Filter in a manner

   that was reasonably foreseeable to Defendants.



                                                  13
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 14 of 32 PageID: 14




       66.      Neither Plaintiff, nor Plaintiff’s health care providers could have by the exercise

   of reasonable care discovered the devices defective condition or perceived its unreasonable

   dangers prior to Plaintiff’s implantation with the device.

       67.      As a direct and proximate result of the Cook Filter’s defective design, Plaintiff

   has suffered and will continue to suffer serious physical injuries, economic loss, loss of

   enjoyment of life, disability, and other losses, in an amount to be determined at trial.

       68.      At all times relevant hereto, the Cook Filter was dangerous and presented a

   substantial danger to patients who were implanted with the Cook Filter and these risks and

   dangers were known or knowable at the times of distribution and implantation in Plaintiff in

   2010. Ordinary consumers would not have recognized the potential risks and dangers the

   Cook Filter posed to patients, because its use was specifically promoted to improve health of

   such patients. The Cook Filter was used by the Plaintiff and his treating physicians in a

   reasonably foreseeable manner.

       69.      The Defendants failed to provide warnings of such risks and dangers to the

   Plaintiff and his medical providers as described herein.

       70.      The Cook Filter implanted in Plaintiff contained a condition, which Defendants

   did not intend; at the time it left Defendants’ control and possession.

       71.      Plaintiff and Plaintiff’s health care providers used the device in a manner that

   was reasonably foreseeable to Defendants.

       72.      As a result of this condition, the product injured Plaintiff and failed to perform

   as safely as the ordinary consumer would expect when used in a reasonably foreseeable

   manner.




                                                14
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 15 of 32 PageID: 15




       73.      Plaintiff, through his medical providers, purchased the Cook Filter from

   Defendants COOK INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK

   EUROPE APS.

       74.      At all times to this cause of action, the Defendants COOK INCORPORATED,

   COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS were merchants of goods of

   the kind including medical devices and vena cava filters (like the Cook Filter).

       75.      At the time and place of sale, distribution and supply of the Cook Filter to

   Plaintiff, the Defendants expressly represented and warranted that the Cook Filter was safe,

   and impliedly warranted that the product was reasonably fit for its intended purpose and was

   marketable quality.

       76.      At the time of Plaintiff’s purchase from Defendants, the Cook Filter was not in a

   merchantable condition, in that:

                 a.      It was designed in such a manner so as to be prone to an unreasonably

                         high incident of fracture, perforation of vessels and organs, and/or

                         migration;

                 b.      It was designed in such a manner so as to result in a unreasonably high

                         incident of injury to the organs including the vena cava of its purchaser;

                 c.      It was manufactured in such a manner so that the exterior surface of the

                         Cook Filter was inadequately, improperly and inappropriately designed

                         causing the device to weaken and fail;

                 d.      It was designed in such a manner so as to increase the risk of post-

                         placement thrombotic events; and




                                                 15
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 16 of 32 PageID: 16




              e.   It was designed in such a manner so as to become irretrievable after a

                   short period of indwelling time, causing increased risk of future failure

                   and/or thrombotic events.

       77.   Additionally, implied warranties were beached as follows:

              a.   The Defendants failed to provide the warning or instruction and/or an

                   adequate warning or instruction which a manufacturer exercising

                   reasonable care would have provided concerning that risk, in light of the

                   likelihood that the Cook Filter would cause harm;

              b.   The Defendants manufactured and/or sold the Cook Filter and that filter

                   did not conform to representations made by the Defendant when it left the

                   Defendant’s control;

              c.   The Defendants manufactured and/or sold the Cook Filter that was more

                   dangerous than an ordinary consumer would expect when used in an

                   intended or reasonably foreseeable manner, and the foreseeable risks

                   associated with the Cook Filter design or formulation exceeded the

                   benefits associated with that design. These defects existed at the time the

                   product left the Defendants’ control; and

              d.   The Defendants manufactured and/or sold the Cook Filter when it

                   deviated in a material way from the design specifications, formulas or

                   performance standards or form otherwise identical units manufactured to

                   the same design specifications, formulas, or performance standards, and

                   these defects existed at the time the product left the Defendants’ control.

       78.   Further, Defendants’ marketing of the Cook Filter was false and/or misleading.


                                            16
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 17 of 32 PageID: 17




       79.        Plaintiff, through his attending physicians, relied on these representations in

   determining which IVC filter to use for implantation in the Plaintiff.

       80.        Defendants’ filter was unfit and unsafe for use by users as it posed an

   unreasonable and extreme risk of injury to persons using said products, and accordingly

   Defendants breached their expressed warranties and the implied warranties associated with

   the product.

       81.        The foregoing warranty breaches were a substantial factor in causing Plaintiff’s

   injuries and damages as alleged.

       82.        At all times relevant to this cause, and as detailed supra, Defendants negligently

    provided Plaintiff, Plaintiff’s health care providers, and the general medical community with

    false or incorrect information, or omitted or failed to disclose material information

    concerning the Cook Filter, including, but not limited to, misrepresentations relating to the

    following subject areas:

                  a.    The safety of the Cook Filter;

                  b.    The efficacy of the Cook Filter;

                  c.    The rate of failure of the Cook Filter; and

                  d.    The approved uses of the Cook Filter.

       83.        The information distributed by Defendants to the public, the medical

    community and Plaintiff’s health care providers was in the form of reports, press releases,

    advertising campaigns, labeling materials, print advertisements, commercial media

    containing material representations, which were false and misleading, and contained

    omissions and concealment of the truth about the dangers of the use of the Cook Filter.

    Defendants made the foregoing misrepresentations knowing that they were false or without



                                                 17
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 18 of 32 PageID: 18




    reasonable basis. These materials included instructions for use and warning document that

    was included in the package of the Cook Filter that was implanted in Plaintiff.

        84.      Defendants’ intent and purpose in making these misrepresentations was to

    deceive and defraud the public and the medical community, including Plaintiff’s health care

    providers; to gain the confidence of the public and the medical community, including

    Plaintiff’s health care providers; to falsely assure them of the quality of the Cook Filter and

    its fitness for use; and to induce the public and the medical community, including Plaintiff’s

    healthcare providers to request, recommend, prescribe, implant, purchase, and continue to

    use the Cook Filter.

        85.      The foregoing representations and omissions by Defendants were in fact false.

    The Cook Filter is not safe, fit, and effective for human use in its intended and reasonably

    foreseeable manner. The use of the Cook Filter is hazardous to the user’s health, and said

    device has a serious propensity to cause users to suffer serious injuries, including without

    limitation, the injuries Plaintiff suffered.

        86.      In reliance upon the false and negligent misrepresentations and omissions made

    by Defendants, Plaintiff and Plaintiff’s health care providers were induced to, and did use

    the Cook Filter, thereby causing Plaintiff to sustain severe and permanent personal injuries.

        87.      Defendants knew and had reason to know that Plaintiff, Plaintiff’s health care

    providers, and the general medical community did not have the ability to determine the true

    facts intentionally and/or negligently concealed and misrepresented by Defendants, and

    would not have prescribed and implanted same filter, if the true facts regarding the device

    had not been concealed and misrepresented by Defendants.




                                                   18
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 19 of 32 PageID: 19




       88.      Defendants had sole access to material facts concerning the defective nature of

    the product and its propensity to cause serious and dangerous side effects in the form of

    dangerous injuries and damages to persons who are implanted with the Cook Filter.

       89.      At the time Defendants failed to disclose and misrepresented the foregoing

    facts, and at the time Plaintiff used the Cook Filter, Plaintiff and Plaintiff’s health care

    providers were unaware of said Defendants’ negligent misrepresentations and omissions.

       90.      Plaintiff, Plaintiff’s health care providers and general medical community

    reasonably relied upon misrepresentations and omissions made by Defendants where the

    concealed and misrepresented facts were critical to understanding the true dangers inherent

    in the use of the Cook Filter.

       91.      As a direct and proximate result of the Plaintiff and Plaintiff’s health care

    provider’s reliance on the foregoing misrepresentations and omissions by Defendants, as

    described herein, Plaintiff has suffered and will continue to suffer serious physical injuries,

    pain and suffering, mental anguish, medical expenses, economic loss, loss of enjoyment of

    life, disability, and other losses, in an amount to be determined at trial.

       92.      Cook IVC Filters were defective and unreasonably dangerous when they left the

    possession of the Defendants in that they contained warnings insufficient to alert consumers,

    including Plaintiff of the dangerous risks associated with the subject product, including but

    not limited to the risk of tilting, perforation, fracture and migration which are associated with

    and did cause serious injury and/or death.

       93.      Information provided by Cook to the medical community and to consumers

   concerning the safety and efficacy of its IVC Filters did not accurately reflect the serious

   and potentially fatal adverse events Plaintiff could suffer.


                                                 19
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 20 of 32 PageID: 20




        94.     At all times relevant hereto, the Cook IVC Filters were dangerous and

   presented a substantial danger to patients who were implanted with the Cook IVC Filters,

   and these risks and dangers were known or knowable at the times of distribution and

   implantation in Plaintiff. Ordinary consumers would not have recognized the potential risks

   and dangers the Cook IVC Filters posed to patients, because their use was specifically

   promoted to improve health of such patients.

        95.     Had adequate warnings and instructions been provided, Plaintiff would not

   have been implanted with Cook IVC Filters and would not have been at risk of the harmful

   injuries described herein. The Defendants failed to provide warnings of such risks and

   dangers to the Plaintiff and their medical providers as described herein. Neither Plaintiff nor

   Plaintiff’s physicians knew, nor could they have learned through the exercise of reasonable

   care, the risks of serious injury and/or death associated with and/or caused by Cooks’ IVC

   Filters.

        96.     Defendants knew or had knowledge that the warnings that were given failed to

   properly warn of the increased risks of serious injury and/or death associated with and/or

   caused by Cook IVC Filters.

        97.     Plaintiff individually and through their implanting physicians, reasonably

   relied upon the skill, superior knowledge and judgment of the Defendants.

        98.     Defendants had a continuing duty to warn Plaintiff and his physicians of the

   dangers associated with the subject products.

        99.     Safer alternatives were available that were effective and without risks posed by

   Cooks’ IVC Filters including other company’s filters.

       100.     At all times relevant to this action, Defendants designed, tested, manufactured,


                                                20
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 21 of 32 PageID: 21




   packaged, labeled, marketed, distributed, promoted and sold their IVC Filters, placing the

   devices into the stream of commerce.

      101.      Cook IVC Filters are defective in their design and/or formulation in that they

   are not reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks

   exceed the benefits associated with their design and formulation.

      102.      Cook IVC Filters were expected to reach, and did reach, users and/or

   consumers including Plaintiff without substantial change in the defective and unreasonably

   dangerous condition in which they were manufactured and sold.

      103.      Physicians implanted as instructed via the Instructions for Use and in a

   foreseeable manner as normally intended, recommended, promoted, and marketed by the

   Defendants. Plaintiff received and utilized Cook IVC Filters in a foreseeable manner as

   normally intended recommend, promoted, and marketed by the Defendants.

      104.      Cook IVC Filters were and are unreasonably dangerous in that, as designed,

   failed to perform safely when used by ordinary consumers, including Plaintiff including

   when the filters were used as intended and in a reasonably foreseeable manner.

      105.      Cook IVC Filters were and are unreasonably dangerous and defective in

   design or formulation for their intended use in that, when they left the hands of the

   manufacturers and/or supplier, they posed a risk of serious vascular and other serious

   injury which could have been reduced or avoided, inter alia, by the adoption of a feasible

   reasonable alternative design. There were safer alternative designs for the like products.

      106.      Cook IVC Filters were insufficiently tested and caused harmful adverse events

   that outweighed any potential utility.

      107.      Cook IVC Filters, as manufactured and supplied, were defective due to



                                                 21
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 22 of 32 PageID: 22




   inadequate warnings, and/or inadequate clinical trials, testing, and study, and inadequate

   reporting regarding the results of the clinical trials, testing and study.

       108.      Cook IVC Filters, as manufactured and supplied, were defective due to its no

   longer being substantially equivalent to its predicate device with regard to safety and

   effectiveness.

       109.      Cook IVC Filters as manufactured and supplied by the Defendants are and

   were defective due to inadequate post-marketing warnings or instructions because, after

   Defendants knew or should have known of the risk of injuries from use and acquired

   additional knowledge and information confirming the defective and dangerous nature of its

   IVC Filters, Defendants failed to provide adequate warnings to the medical community and

   the consumers, to whom Defendants were directly marketing and advertising; and further,

   Defendants continued to affirmatively promote their IVC Filters as safe and effective and as

   safe and effective as their predicate device.

       110.      As a direct and proximate result of Defendants’ lack of sufficient warning

   and/or instructions, Plaintiff has suffered and will continue to suffer serious physical injuries,

   pain and suffering, mental anguish, medical expenses, economic loss, loss of enjoyment of

   life, disability, and other losses, in an amount to be determined at trial.

       WHEREFORE, Plaintiff WILLIE JUNIOUS demands judgment against the Defendants

   COOK INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS

   for whatever amount he may be entitled, together with costs of this action.

                        COUNT TWO: BREACH OF EXPRESS WARRANTY

       111.      Plaintiff repeats and re-alleges and incorporates by reference each and every

   allegation contained in the foregoing paragraphs 12-116 as though fully set forth herein.



                                                   22
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 23 of 32 PageID: 23




       112.       At all times to this cause of action, the Cook Defendants were merchants of

   goods of the kind including medical devices and vena cava filters (i.e., Cook IVC Filters).

       113.       At the time and place of sale, distribution and supply of the Cook IVC Filters

   to Plaintiff (and to other consumer and the medical community), the Defendants expressly

   represented and warranted in their marketing materials, both written and orally, and in the

   IFUs, that the Cook IVC Filters were safe, well-tolerated, efficacious, and fit for their

   intended purpose and were of marketable quality, that they did not produce any unwarned-

   of dangerous side effects, and that they were adequately tested.

       114.       At the time of Plaintiff’s purchase from Defendants, the Cook IVC Filters

   were not in a merchantable condition and Defendants breached their expressed warranties,

   in that the filters:

                  a.      were designed in such a manner so as to be prone to a unreasonably high

                          incident of fracture, perforation of vessels and organs, and/or migration;

                  b.      were designed in such a manner so as to result in a unreasonably high

                          incident of injury to the organs of its purchaser; and

                  c.      were manufactured in such a manner so that the exterior surface of the

                          Cook Filters were inadequately, improperly and inappropriately designed

                          causing the device to weaken and fail.

       115.       As a direct and proximate result of the Cook IVC Filters’ defects, as described

   herein, Plaintiff has suffered permanent and continuous injuries, pain and suffering,

   disability, and impairment. Plaintiff has suffered emotional trauma, harm, and injuries that

   will continue into the future. Plaintiff has lost his ability to live a normal life and will

   continue to be so diminished into the future. Furthermore, Plaintiff has lost earnings and


                                                    23
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 24 of 32 PageID: 24




   will continue to lose earnings into the future and have medical bills both past and future

   related to care because of the IVC filters’ defect.

       116.      Defendants expressly and impliedly warranted that the Cook IVC Filter was a

   permanent lifetime implant and downplayed the risks associated with migration,

   perforation, tilt, fracture and other risks relied upon by the Plaintiff to his detriment.

       117.      By reason of the foregoing, Defendants are liable to the Plaintiff for damages

   as a result of their breach express warranty.

         WHEREFORE, Plaintiff demands judgment against the Cook Defendants and seeks

   damages as detailed in the Global Prayer of Relief including: compensatory damages,

   exemplary damages, and punitive damages, together with interest, the costs of suit and

                  COUNT THREE: FRAUDULENT MISREPRESENTATION

       118.      Plaintiff repeats and incorporates by reference all other paragraphs of this

   Complaint as if fully set forth herein.

       119.      The Defendants made fraudulent misrepresentations with respect to the Filter in

   the following particulars:

                 a.    The Defendants represented through the labeling, advertising, marketing

                       materials, key opinion leaders, sales representatives, medical literature,

                       seminar presentations publications, notice letters, and regulatory

                       submissions that the Filter had been tested and found to be safe and effective

                       to facilitate the administration or chemotherapy and/or radiation treatments

                       in patients with cancer; and

                 b.    The Defendants represented the Filter was safer and/or more effective than

                       other filters.



                                                   24
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 25 of 32 PageID: 25




       120.      Defendants knew that their representations were false, yet they willfully,

   wantonly, and recklessly disregarded their obligation to provide truthful representations

   regarding the safety and risk of the Filter to consumers, including Plaintiff, and the medical

   community.

       121.      The representations were made by Defendants with the intent that doctors and

   patients, including Plaintiff, rely upon them.

       122.      The Defendants’ representations were made with the intent of defrauding and

   deceiving Plaintiff, other consumers, and the medical community to induce and encourage

   the sale of the Filter.

       123.      Plaintiff and his physicians did in fact rely upon the representations. In the

   absence of the Defendants’ representations, the Filter would not be used in medical treatment

   plans such as the one at issue in this case.

       124.      The Defendants’ fraudulent representations evinced its callous, reckless, willful,

   and willful indifference to the health, safety, and welfare of consumers, including Plaintiff.

       125.      As a direct and proximate result of the Defendants' actions, omissions and

   misrepresentations, Plaintiff has suffered, and will continue to suffer, severe physical pain

   and injuries which are permanent and lasting in nature, emotional distress, loss of the

   capacity for the enjoyment of life, medical and nursing expenses, surgical expenses, and

   economic loss as alleged herein. These damages have occurred in the past and will continue

   into the future.

       126.       The Defendants acted with oppression, fraud, and malice towards Plaintiff,

   who accordingly requests that the trier of fact, in the exercise of its sound discretion, award

   additional damages for the sake of example and for the purpose of punishing Defendants for



                                                  25
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 26 of 32 PageID: 26




   their conduct, in an amount sufficiently large to be an example to others, and to deter these

   Defendants and others from engaging in similar conduct in the future.

              WHEREFORE, Plaintiff demands judgment against Defendants of compensatory

   damages, punitive damages, interest, attorneys’ fees, costs of suit, and such further relief as

   the Court deems equitable and just, further,

                  COUNT THREE: THE CASE FOR MEDICAL MONITORING

      127.      Plaintiff repeats and re-alleges and incorporates by reference each and every

   allegation contained in the foregoing paragraphs 12-132 as though fully set forth herein.

      128.      In certain cases, medical monitoring is required to evaluate whether a Cook

   Filter (or portions of the Cook Filter) has fractured, tilted and/or migrated (collectively

   referred to herein as “device failure” or “failure”). In order to determine whether failure of

   the Cook Filter has occurred, imaging studies must be performed. Typically, these imaging

   studies will include un-enhanced computed tomography scan (CT Scan) so that the filter

   may be visualized. CT Scan imaging produces an image of the filter and is able to reveal

   whether the filter has fractured or migrated.

      129.      Patients requiring medical monitoring are recommended to undergo regular and

   frequent imaging studies of the device or portions of the device at least once or twice

   annually. As long as the device, or portions of the device, remains within the body of the

   patient, the potential for future device failure exists. Consequently, these patients require

   regular and frequent medical monitoring for the duration of time the device, or portions of

   the device, remain within their bodies.

      130.      Patients eligible for medical monitoring for the Cook Filter or portions of the

   device need not have experienced past failure of the Cook Filter. For example, patients who



                                                   26
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 27 of 32 PageID: 27




   have undergone implant of the Cook Filter frequently learn that the Cook Filter cannot be

   removed due to the fact that it has “grown into” tissue, but, the fracture, tilt or migration of

   the device may not yet have occurred. As a result of the inability to remove the Cook Filter,

   the device must remain permanently implanted in the patient, for the patient’s lifetime.

   Although these patients may not yet have experienced device failure, they are at risk for

   future device failure and require regular and frequent monitoring to evaluate the integrity of

   the Cook Filter. In addition to the aforementioned imaging studies, endovascular

   intervention (typically cardiac catheterization) may also be used by medical professionals to

   diagnose or discover whether fractured portions of the Cook Filter System have migrated to

   the heart or lungs. Furthermore, endovascular surgery may assess the nature and extent of

   the damage resulting from failure of the Cook Filter.

      131.      In those instances where device fracture has occurred, and depending on the

   circumstances particular to the patient, a person may be required to undergo one or all of the

   following medical procedures:

                a.    CT Scanning or other imaging studies;

                b.    Cardiac Catheterization;

                c.    Open heart surgery;

                d.    Removal of the Cook Filter from the vena cava.

      132.      The Cook Filter was placed in Plaintiff’s body on or about February 9, 2010.

   The Cook Filter has at least 2 of the 4 primary filter struts perforating the wall of the IVC,

   with one strut impinging directly impinging on the abdominal aorta.

      133.        Plaintiff has incurred significant medical expenses and has endured physical

   pain and suffering, mental anguish, loss of enjoyment of life, and other losses, some of which



                                                 27
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 28 of 32 PageID: 28




   are permanent in nature. Plaintiff is required to attend regular physicians’ visits and to

   undergo imaging studies.

       134.      As a direct and proximate result of the conduct and defective product of the

   Defendants, as alleged in this Complaint, medical monitoring is necessary for Plaintiff.

   Medical monitoring includes.

                 a.    Regularly scheduled CT scans or other appropriate imaging studies; and/or

                 b.    Potential cardiac catheterization or other endovascular procedure to detect

                       the presence of migrated pieces of the Cook Filter System; and/or

                       Physicians’ visits and examinations.

  WHEREFORE, Plaintiff demands judgment against the Cook Defendants and seeks damages

as detailed in the Global Prayer of Relief including: compensatory damages, exemplary damages,

and punitive damages, together with interest, the costs of suit and

  COUNT FOUR: VIOLATIONS OF NEW JERSEY LAW PROHIBITING CONSUMER
         FRAUD AND UNFAIR AND DECEPTIVE TRADE PRACTICES

       135.      Plaintiff repeats and re-alleges paragraphs 12-140 in this Complaint and

   incorporates each allegation into this Count, as if set forth at length, in its entirety.

       136.      Defendants had a statutory duty to refrain from unfair or deceptive acts or

   practices in the sale and promotion of Cook’s IVC Filters to Plaintiff.

       137.      Defendants engaged in unfair, unconscionable, deceptive, fraudulent and

   misleading acts or practices in violation of all states’ consumer protection laws, identified

   below.

       138.      Through its false, untrue and misleading promotion of Cook’s IVC Filters,

   Defendants induced Plaintiff to purchase and/or pay for the purchase of Cook’s IVC Filters.

       139.      Defendants misrepresented the alleged benefits and characteristics of Cook’s

                                                  28
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 29 of 32 PageID: 29




   IVC Filters; suppressed, omitted, concealed, and failed to disclose material information

   concerning known adverse effects of Cook’s IVC Filters; misrepresented the quality and

   efficacy of Cook’s IVC Filters as compared to much lower-cost alternatives; misrepresented

   and advertised that Cook’s IVC Filters were of a particular standard, quality, or grade that

   they were not; misrepresented Cook’s IVC Filters in such a manner that later, on

   disclosure of the true facts, there was a likelihood that Plaintiff would have opted for an

   alternative IVC Filter or method of preventing pulmonary emboli.

      140.        Defendants’ conduct created a likelihood of, and in fact caused, confusion and

   misunderstanding. Defendants’ conduct misled, deceived, and damaged Plaintiff and

   Defendants’ fraudulent, misleading, and deceptive conduct was perpetrated with an intent

   that Plaintiff rely on said conduct by purchasing and/or paying for purchases of Cook’s IVC

   Filters. Moreover, Defendants knowingly took advantage of Plaintiff who were reasonably

   unable to protect their interests due to ignorance of the harmful adverse effects of Cook’s

   IVC Filters.

      141.        Defendants’ conduct was willful, outrageous, immoral, unethical, oppressive,

   unscrupulous, unconscionable, and substantially injurious to Plaintiff and offends the public

   conscience.

      142.        Plaintiff purchased Cook’s IVC Filters primarily for personal, family, or

   household purposes.

      143.        As a result of Defendants’ violative conduct in New Jersey, Plaintiff’s resident

   state and where Plaintiff purchased and/or paid for purchases of Cook IVC Filters that were

   not made for resale.




                                                 29
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 30 of 32 PageID: 30




       144.      Defendants engaged in unfair competition, or deceptive acts or practices in

   violation of N.J. Stat. § 56:8-1, et seq.

                 WHEREFORE, Plaintiff demands judgment against the Cook Defendants

   and seeks damages as detailed in the Global Prayer of Relief including: compensatory

   damages, exemplary damages, and punitive damages, together with interest, the costs of

   suit and attorneys’ fees, and such other an further relief as this Court deems just and proper;

   further,

                                COUNT FIVE: PUNITIVE DAMAGES

       145.      Plaintiff re-alleges each and every allegation in paragraphs 12-150 and

   incorporates each allegation into this Count, as if set forth at length, in its entirety.

       146.      The actions and inactions of all the Defendants, and or alternatively the

   employees or agents of Defendants, and their predecessors-in-interest, whether taken

   separately, or together, were of such a character as to constitute a pattern or practice of

   intentional wrongful conduct and/or malice resulting in the injury and damages of Plaintiff.

       147.      More specifically, Defendants, or alternatively the employees or agents of

   Defendants, and their predecessors-in-interest, consciously and/or deliberately concealed

   risks associated with their product and nevertheless proceeded with conscious indifference to

   the rights, safety, and welfare of Plaintiff by failing to act to disclose these risks to him or his

   healthcare professionals.

         WHEREFORE, Defendants are guilty of oppression, fraud, willful and wanton

   conduct, and/or malice, express or implied for which they should be held liable in punitive

   damages to Plaintiff WILLIE JUNIOUS.

                             TOLLING OF THE LIMITATIONS PERIOD



                                                  30
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 31 of 32 PageID: 31




        148.      Defendants, through its affirmative misrepresentations and omissions, actively

   concealed from Plaintiff and Plaintiff’s healthcare providers the true and significant risks

   associated with Cook’s IVC Filters.

        149.      As a result of Defendants’ actions, Plaintiff and his prescribing physicians

   were unaware, and could not have reasonably known or have learned through reasonable

   diligence, that the Plaintiff had been exposed to the risks identified in this Complaint, and

   that those risks were the result of Defendants’ acts, omissions, and misrepresentations.

        150.      Accordingly, no limitations period ought to accrue until such time as Plaintiff

   knew or reasonably should have known of some causal connection between Plaintiff being

   implanted with a Cook IVC Filter and the harm Plaintiff suffered as a result.

        151.      Additionally, the accrual and running of any applicable statute of limitations

   have been tolled by reason of Defendants’ fraudulent concealment.

        152.      Additionally, Defendants are equitably estopped from asserting any limitations

   defense by virtue of their fraudulent concealment and other misconduct as described.

        153.      Additionally, the limitations period ought to be tolled under principles of

   equitable tolling.

                                               REQUEST RELIEF

         WHEREFORE, Plaintiff WILLIE JUNIOUS prays for relief on the entire complaint, as

    follows: Judgment to be entered against all Defendants on all causes of action of this

    Complaint, including but not limited to:

        154.      Physical pain and suffering in the past and which, in reasonable probability, he

   will continue to suffer in the future;

        155.      Physical impairment and incapacity in the past and which, in reasonable

                                                 31
Case 2:21-cv-03560-SDW-LDW Document 1 Filed 02/26/21 Page 32 of 32 PageID: 32




   probability, he will continue to suffer in the future;

        156.        Pain, suffering and mental anguish in the past and which, in reasonable

   probability, he will sustain in the future;

        158.        Reasonable and necessary medical expenses for treatment received in the past

   and, based upon reasonable medical probability, the reasonable medical expenses he will need

   in the future;

        159.        Disfigurement in the past and which, in reasonable probability, he will continue

   to suffer in the future;

        160.        Punitive damages;

        161.        Plaintiff be awarded full, fair, and complete recovery for all claims and causes

   of action relevant to this action;

        162.        Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment and

   post judgment interest as authorized by law on the judgments entered in Plaintiff’s behalf; and,

        163.        Such other relief the court deems just and proper.

                                             JURY TRIAL

         The Plaintiff respectfully requests a trial by jury in the above case as to all issues.


This 26th day of February 2021.                  Respectfully Submitted,

                                                 LOPEZ McHUGH LLP

                                                 s/ Michael S. Katz__________
                                                 Michael S. Katz, Esq.
                                                 NJ Bar No.: 016821995
                                                 214 Flynn Avenue
                                                 Moorestown, NJ 08057
                                                 Phone: 856-273-8500
                                                 Facsimile: 856-273-8502
                                                 Primary: mkatz@lopezmchugh.com
                                                 Attorneys for Plaintiff

                                                   32
